Case 3:18-cv-02615-AGT Document 159-50 Filed 02/08/21 Page 1 of 3




                       JX26
                      Case 3:18-cv-02615-AGT Document 159-50 Filed 02/08/21 Page 2 of 3



               HARMONIC

               Discussion - 2/11/16

               Gil Simonetti, Stig Haarvardtun, Mauro Botta, Anna Watson


                  •   Q2 - During revenue testing, found some small differences. Led to a discussion of various
                      revenue conventions. Team asked for a list of all conventions, so they could be aware of them
                      and take them into account with their testing. Also asked for an assessment of the accounting
                      impact of each of the conventions.
                  •   Sell hardware, software, maintenance. SAB104/ 08-1. Bifurcate based on BESP (some VSOE).
                      Daily revenue convention relates to recognition of maintenance.
                  •   Other conventions - monthly amortization rather than daily amortization.
                  •   Convention - recognize a full month of revenue in the month of invoicing. They adjust when the
                      Q end date would result in 4 months in one quarter.
                  •   Maintenance begins on the initial transaction. Can be invoiced on any day of the month. Some
                      skewing towards the end of the month. Estimate - Month 3 = 50% of Q's invoicing. Month 1 =
                      20%, Month 2 = 30%.
                  •   CFO retired in Q3. Chairman of the Audit Committee became the CFO.
                  •   Business: Declining revenue from hardware. Service revenue is growing - becoming more
                      important. Materiality is decreasing.
                  •   New CFO wanted to change the convention to daily recognition. Told the controller to do the
                      research. Company starts to work towards estimating the impact.
                  •   Initially management leveraged system data to estimate the impact. Review of the analysis
                      showed that the Oracle data with respect to start dates was not accurate. Needed to go back to
                      another system (service group operational system) - can only be done manually- old system
                      (not in SOX scope). Invoice dates cannot be used for renewals.
                  •   AC has given Company until Q2 to do full data driven analysis - regardless of what goes into 10-
                      K.
                  •   Management moved to doing sample based approach - using manual method above. Initial
                      sample of 60. Initial extrapolated error was not sufficiently stable (error rate for incremental
                      samples), so the sample was extended. Once sample reached 100, change in the extrapolated
                      error was no longer changing based on incremental samples, so management concluded the
                      sample was sufficient.
                  •   Initial testing was performed on Q4 '15 and Q4 '14. An estimated calculation was done to
                      estimate the impact on each of the Qs in 14 and 15.
                  •   Company ends its Qs on the closest Friday to the Q end date. Ql '15 had 4 months, and
                      management correctly adjusted for this.
                  •   Discussion of sampling methodology. Generally speaking a 100% analysis is preferred but if not
                      practical the sampling methodology must be a valid statistical sample. Team needs to compare
                      management's sampling approach to a statistical sampling model to calculate the size of the
                      sample, and the method of selecting the samples to test. Also need to consider whether the
                      approach to the Qs was appropriate. If service revenue is steady from month to month, the risk
                      of inaccuracy to the Qs is reduced.




Confidential                                                                                                        PwC _B00000607

                                                               JX26-1
                   Case 3:18-cv-02615-AGT Document 159-50 Filed 02/08/21 Page 3 of 3



               •   No implication of fraud, manipulation or lack of integrity. Impacts consideration of risk.


               •   Team action items:
                       o   What is the sampling methodology and is it acceptable?
                       o   Should the sampling approach be applied to the Qs, and if not, what is the justification?
                           (expect to have a risk management conversation as part of this conclusion)
                       o   Management needs to demonstrate why they consider the dates in the service system
                           are reliable for the purpose of the analysis. Where does the data come from? How
                           does it get there etc. Consider controls over entry of data into this system or test
                           samples back to source documents.
               •   Is it an audit adjustment? Considerations - facts around how it came up. Management was
                   aware of the convention and was assuming that the impact of the convention was not material.
                   Was not an unknown issue. Subjective assessment.
               •   Determine whether a control deficiency exists and if so begin the process of evaluating the
                   deficiency against the framework to determine whether deficiency is an SD or MW. Include RM
                   in the discussion as part of the SAB 99 like analysis for booked and unbooked amounts if any to
                   assess whether formal consultation on the deficiency assessment is needed.




Confidential                                                                                                      PwC _B00000608

                                                            JX26-2
